RENDLEN, Chief Justice,
dissenting.
I respectfully dissent, for essentially the same reasons expressed in my dissent in Lester R. Collins vs. Director of Revenue and Naomi L. Johnson v. Director of Revenue, 691 S.W.2d 246, decided this date. For the reasons stated there I believe the statute requires a probable cause belief by the arresting officer that the suspect is more than slightly intoxicated (i.e. a BAC of 13/100 of 1% or more) at the time of the arrest as the essential first step in the administrative driving privilege revocation process. I agree with the majority that the statutory scheme is neither impermissibly vague or uncertain nor violative of due process considerations. However, we are not free to construe § 302.505, RSMo Cum.Supp.1984, as the majority does, in a manner only as it may relate to §§ 577.010 and 577.012, the substantive criminal offenses relating to drunken driving. Indeed the statute is designed to provide an expeditious means for administrative suspension of driving privileges, not to define crimes or prescribe punishments.
I, therefore, find it necessary to offer the following observations: Although an officer may possess the necessary belief of probable cause required to charge a driver under § 577.010 (driving while intoxicated) such belief alone is not sufficient under § 302.505 for the officer to set in motion the process impacting — potentially—the driving privilege of the subject. Unless the officer can formulate at the time of arrest a belief that the subject is intoxicated “enough” the officer cannot initiate administrative driving privileges suspension. This is not to suggest that the level of probable cause (i.e. — a belief that the suspect has a BAC of at least 18/ioo of 1%) if present is sufficient standing alone to permit the suspension. It must be followed by the chemical test demonstrating a sufficient alcohol content in blood, in the manner prescribed by the principal opinion.
Accordingly, to resolve the uncertainty in this new procedure, I would order remand for presentation of evidence regarding the arresting officer’s belief and the subsequent administrative actions leading to the suspension.